Gunter, Justice.
Appellant was convicted for having committed armed robbery, and he has appealed.
The one enumerated error in'this court is: "The trial court committed reversible error by charging the jury that an alleged concealment on the part of appellant raised an inference of guilt; such charge being unsupported by the evidence and violative of appellant’s right to due process of law under the Fourteenth Amendment to. the Constitution of the United States.”
We have reviewed the transcript of evidence and-the entire charge of the court. The charge on concealment was justified by the evidence, and the charge on concealment did.not violate appellant’s due process rights.

Judgment affirmed.


All the Justices concur.

Jack H. Affleck, for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, for appellee.